PER CURIAM:
Yuri J. Stoyanov appeals the district court’s order dismissing his claims under *946Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2000), the Whistleblower Protection Act, 5 U.S.C. §§ 1214, 1221 and 2302 (2006), and various state law tort claims, as well as its order denying his Fed.R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Stoyanov v. Winter, No. l:06-cv-01244-AMD (D.Md. Aug. 11, 2008; Aug. 27, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED